DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 6 and 7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated  by Supalla (4,153,237).
Re: claim 1, Supalla shows a damper for a shock absorber, as in the present invention, comprising:
a damper chamber 3 divided by a piston 11a and shaft 11b into a compression portion and a rebound portion;
a bottom out control feature at an end of the compression portion, see figure 1;
a fluid flow path 35 formed in the bottom out control feature for providing fluid communication from the bottom out control feature to the compression portion of the damper chamber during a compression stroke of the damper; and
an active valve 40 coupled with said fluid flow path, said active valve to meter a fluid flow of a working fluid through said fluid flow path.

Re: claim 7, Supalla shows said blow-off valve 59 and said active valve 40 operate independently of each other.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Supalla (4,153,237) in view of Hansen, III et al. (6,460,567).
Re: claim 2, Supalla shows the active valve is adjustable between a plurality of open positions but lacks a closed position.  Hansen is cited to teach an active valve in figure 1 which is adjustable between a closed position and a plurality of open positions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the damper of Supalla to include a valve such as taught by Hansen in order to provide further range of operation, remote control capability and convenience to the user.

Re: claim 4, Supalla shows said working fluid flows through said fluid flow path from the bottom out control feature to the compression portion of the damper chamber at a second flow rate when said active valve is in a partially open position, the second flow rate is less than said first flow rate.
Re: claim 5, Supalla, as modified by Hansen, would comprise none of said working fluid flows through said fluid flow path from the bottom out control feature to the compression portion of the damper chamber when said active valve is in said closed position.
Re: claim 8, Supalla shows said active valve comprises:
a body having a male hex member 43; and
a nipple 30 having a female hex profile bore,
the female hex profile bore having mating threads 30a formed on an inside diameter thereof,
the male hex member of the body extends into the female hex profile bore of the nipple, a rotation of the body causes the nipple to move toward or away from an orifice of said fluid flow path to meter the fluid flow of the working fluid through said fluid flow path, see figure 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 19 of U.S. Patent No. 8,550,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass the claims of the instant application.
Claims 1, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,303,712. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass the claims of the instant application.

Response to Arguments
Applicant's arguments filed on 1/14/21 have been fully considered.
Applicant’s amendment has overcome the indefiniteness rejection.  The rejection has been withdrawn.
Applicant states that the Terminal Disclaimers are being filed concurrently with the instant Response.  However, the Terminal Disclaimers are not in the file.  The rejections are being repeated above.
Applicant argues that Supalla does not show a bottom out control feature and an active valve.  Applicant cited passages from the specification to show the descriptions of the bottom out control feature and the active valve.  However, those detailed structures are not being recited in the claims.  It is maintained that Supalla shows the claimed features, as presented in claims 1, 6 and 7.  Hansen is cited to teach the details of the valves in claims 2-5 and 8.  The rejections are still deemed proper and are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657